DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Status of the Claims
The Claims filed on 05/10/2021 have been entered. Claims 1, 9-10, 17 and 21-22 are pending in the instant patent application. Claims 1, 9, 10 and 17 are amended. Claims 2-8, 11-16 and 18-20 are cancelled. This Non-Final Office Action is in response to the claims filed
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019)
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejection has been withdrawn.

	Regarding Claim 1, although Sarvina/Horita teaches capturing a first value indicating a sympathetic-nerve based activity and a second value indicating a parasympathetic-nerve based activity for at least one person operating in an environment; determining a quantitative relation between the first and second values; assigning at-least one task for execution by said person within the environment based on said quantitative relations; computing a plurality of values with respect to said at least one task, wherein each of said plurality of values denotes a ratio between the sympathetic nerve activity and the parasympathetic nerve activity exhibited by the one or more persons during the performance of said task; computing a minimum ratio out of the plurality of computed ratios with respect to said at least one task; assigning said at least one task as a part of based on said minimum ratio.
	None of the cited art, singularly or in combination, teach or fairly suggest, the combination of:
predicting, by a machine learning process by using the computer, a change in the ratio within a predetermined time period for the person, wherein in the machine learning process, a machine leaning criteria draws inferences based on a comparison of the ratio with respect to a most-relevant ratio obtained in historical data; and allocating, by using the computer, one or more tasks for execution by the person within 
	Examiner finds that Sohne et al. (US 2020/0035337 A1) teaches of, in light of tasks, calculating certain body and mental rhythms, and then using this information to indirectly determine the state (flow, body and mental rhythms) which is also reflective of balance between the sympathetic and parasympathetic portions of the autonomic nervous system of the user. By calculating the HRV real time including High Frequency components of the heart information, and for example determining the flow by multiplying the Heart Rate frequency with the Heart Rate Variability.
	Aizawa et al. (US 2021/0161482 A1) teaches of a learning unit 342 may be a supervised learning machine by, for example, support vector regression or deep neural network. As illustrated in FIG. 10, sensing data acquired from the wearable device 10 in the past and evaluation (for example, the concentration degree) by the target user when the sensing data is acquired are input to the learning unit 342 as a teacher signal and an input signal, respectively. Then, the learning unit 342 
	However, fails to explicitly disclose predicting, by a machine learning process by using the computer, a change in the ratio within a predetermined time period for the person, wherein in the machine learning process, a machine leaning criteria draws inferences based on a comparison of the ratio with respect to a most-relevant ratio obtained in historical data; and allocating, by using the computer, one or more tasks for execution by the person within the predetermined time period based on the calculated ratio and the predicted change in the ratio; computing, by using the computer, a plurality of ratios between the sympathetic activity level and the parasympathetic activity level with respect to tasks exhibited by one or more persons during performance of the at least one task; computing, by using the computer, a minimum ratio out of the plurality of computed ratios and a corresponding one of the tasks and assigning, by using the computer, the one of the tasks corresponding to the minimum ratio for execution by the person within the predetermined time period.

Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s arguments that the addition of a “machine learning process, wherein the machine learning process, a machine learning criteria draws inferences based on a comparison of the ration with respect to a most-relevant ratio obtained in historical data” are not directed to an abstract idea, Examiner respectfully disagrees. Examiner will note that the recitation of a machine learning process does not take the claim out of the certain methods of organizing human activity. Furthermore, it is merely used as a tool to carry out the abstract idea. Examiner however, will recommend the applicant incorporate the updating/dynamic aspects of the machine learning shown in the applicant’s specification in at least Para 0055-0061.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1, 9-10 and 21, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1, 9-10 and 21 are directed towards the abstract idea of apportioning tasks to a person in an environment.

	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing personal behavior or relationships or interactions between people, most notably with the assigning of a task to a person. 
	Accordingly, the claim recites an abstract idea and dependent claims 9-10 and 21 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a computer. The computer is merely a generic computing device implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include a computer and the generic computing elements described in the Applicant's specification in at least Para 0091-0099. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions.
	Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 17 and 22, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 17 and 22 are directed to the abstract idea of apportioning tasks to a person in an environment.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 17, claim 17 recites calculating, a sympathetic activity level of a sympathetic nerve of a person according to a first frequency component included in 
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing personal behavior or relationships or interactions between people, most notably with the assigning of a task to a person. Furthermore, the mere recitation of a machine learning process does not take the claim out of the certain methods of organizing human activity.
	Accordingly, the claim recites an abstract idea and dependent claim 22 further recites the abstract idea.

	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 17 includes various elements that are not directed to the abstract idea under 2A. These elements include a computer, a processor, a memory and the generic computing elements described in the Applicant's specification in at least Para 0091-0099. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions.
	Therefore, Claim 17 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sohne et al. (US 2020/0035337 A1) - METHOD AND PRODUCT FOR DETERMINING A STATE VALUE, A VALUE REPRESENTING THE STATE OF A SUBJECT
Aizawa et al. (US 2021/0161482 A1) - INFORMATION PROCESSING DEVICE, INFORMATION PROCESSING METHOD, AND COMPUTER PROGRAM
Liu et al. (US 2017/0200112 A1) – MANAGING A SET OF SHARED TASKS USING BIOMETRIC DATA
Peterson et al. (US 2018/0330302 A1) – Method of Dynamic Employee Work Assignment
Koboyashi (US 2020/0268299 A1) – STATE DISPLAY APPARATUS, STATE DISPLAY SYSTEM, AND NON-TRANSITORY COMPUTER READABLE MEDIUM STORING PROGRAM
Posada-Quintero HF, Bolkhovsky JB. Machine Learning models for the Identification of Cognitive Tasks using Autonomic Reactions from Heart Rate Variability and Electrodermal Activity. Behav Sci (Basel). 2019;9(4):45. Published 2019 Apr 25. 
Patel AN, Howard MD, Roach SM, et al. Mental State Assessment and Validation Using Personalized Physiological Biometrics. Front Hum Neurosci. 2018;12:221. Published 2018 Jun 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623